 ,rIn the Matter of SOUTHEASTERN CLAY COMPANY, EMPLOYERandUNITEDCEMENT, LIME AND GYPSUM WORKERS INTERNATIONAL UNION, #249,AFL, PETITIONERCase No. 10-R-d464.Decided April 25,1947Mr. Paul H. Sanders,of Atlanta,-Ga., for the` Employer.Mr. Claude R. 117hite,of Perry, Ga., for the Petitioner.Mr. Leonard J. Mandl,of counsel to the Board.-I'DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon 'a petition duly filed, the National Labor Relations Board onFebruary 20, 1947, conducted a prehearing election among employeesof the Employer in the appropriate unit, to determine whether or notthey desired to be represented by the Petitioner for the purposes ofcollective bargaining.At the close of the election a Tally of Ballots was furnished the par-ties.The Tally shows that of approximately 37 eligible voters, 19cast ballots for, and 18 against, the Petitioner.Thereafter, a hearing was held at Aiken; South Carolina, on March5, 1947, before Alba B. Martin, hearing officer.At the hearing theEmployer made an offer to prove that its employees were coerced intojoining and voting for the Petitioner by certain statements of Peti-Aiongr's representatives.The hearing officer rejected evidence withrespect to the offer.We hereby overrule the hearing officer in thisrespectAll other rulings of the hearing officer made at the hearingare free from prejudicial error and are hereby affirmed.-Upon the entire record in the case, the National Labor RelationsBoard makes the following :-FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERSoutheastern Clay Company, a South Carolina corporation havingits office and plant in Aiken, South Carolina, is engaged in the business _of mining and processing clay.The principal- raw material which ituses in its operations is clay, all of which originates within the State of1This offer of proof is discussed in Section V. -73 N L. R B., No. 118.614 SOUTHEASTERN CLAY COMPANY615,South Carolina.During 1946, it sold clay products valued in excessof $100,000, of which about 95 percent represented shipments to pointsoutside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is ,a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Em-ployer.III.TIIE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the Pe-titioner has been'certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6),and(7) of the Act. 'IV. THE APPROPRIATE UNITWe find,in accordance with a stipulation of the parties,that all em-ployees of the Employer, excluding office and clerical employees, andall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, or-effectively-recommend such action,constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE OBJECTIONSAs indicated above, a rehearing election was held among the em-ployees of the Employer in the appropriate unit.The Employer ob-j ects to the election on the grounds that (1) -an ineligible person,Brandon Hartley, voted at the election, and (2) the Petitioner coercedemployees into joining,and voting for, the Petitioner.As to the first objection,Brandon Hartley's name was included onthe eligibility list furnished by the Employer and agreed to by allparties before the election.He was permitted to vote without objec-tion and without challenge.The Employer made its first objectionto Hartley's voting several days after the election.,Hartley, who is classified as a laborer, has been employed by theEmployer for about 3 years on an irregular basis.When he is notworking for the Employer he engages in farming. During the work-week covered by the February 6 pay roll, which was the pay roll usedin determining eligibility to vote, Hartley worked 10 hours.Duringthe preceding 4 weeks he worked, respectively, 45, 14, 39 and 54 hours.Following the election, he did not work again until the week ending 616DECISIONSOF NATIONALLABOR RELATIONS BOARDMarch 2.During that week he worked 32 hours. There is no evi-dence as to why Hartley did not work during the intervening 'period.It is clear, however, that Hartley did, not tell the Employer that hewas quitting and that the Employer did not discharge him.We areof the opinion and we find that Hartley falls within the category ofa regular part-time employee and is, therefore, included in the unit.We further find that he was an employee of the Employer on the dayof the.election and was, therefore, eligible to vote.Accordingly, theEmployer's, first objection is hereby overruled.As to the Employer's second objection, the Employer offered toprove that "at meetings of [its] employees called by union representa-tives, they were told collectively, that in the event the Union won-theelection, that each of them' must join the Union or quit his job."Assuming,arguendo,that the Petitioner's representatives did makethese alleged statements, they do not warrant invalidating the elec-tion.As we have previously held,'such statements are in the nature oflegitimate campaign propaganda and do not preclude the-employeesfrom freely exercising their choice at the polls 2Accordingly, wefind this objection to be without merit and it is hereby overruled.VI. THE DETERMINATION OF REPRESENTATIVESInasmuch as the results of the election show that the Petitioner hassecured a majority of the valid votes cast, we shall certify the Peti-tioner as the collective bargaining representative of the employees inthe appropriate unit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIEDthat United Cement, Lime and GypsumWorkers International Union, #249, A. F. L., has been designated andselected by a majority of the employees of Southeastern Clay Com=parry, Aiken, South Carolina, excluding office-and clerical employees,'and all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, (jr effectively recommend- such- action, as their representativefor the purposes of collective bargaining, and that, pursuant to Section9 (a). of the -Act, the said organization is the exclusive bargainingrepresentative of all the employees in such unit for -the purposes ofcollective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment. -CHAIRMAN HPRZOG took no part in the consideration of the aboveDecision and Certification of Representatives.2Matter of Maywood Hosiery MilL8, Inc.,64 N.L R. B. 146;see alsoMatter of AmericanDredging Company, 71 NL. R B. 401,where the Board held that a similar statement"merely indicated the ligitimate consequences of the A. F. of L. winning the election andobtaining a closed shop agreement."-